NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas                956-318-2403 (FAX)



                                          October 08, 2014

      Hon. John Hutchison                           Hon. Yolanda Jurado Gesswein
      Statutory Probate Judge                       Attorney at Law
      Presiding by Appointment                      135 Paseo del Prado, Ste. 15
      2500 E. T.C. Jester Blvd. # 675               Edinburg, TX 78539
      Houston, TX 77008                             * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                    Hon. Roberto (Bobby) Rene Garcia
      Hon. Rene Flores                              Law Office of Bobby Garcia
      Attorney at Law                               5301 S. McColl Road
      403 N. Conway Ave.                            Edinburg, TX 78539
      Mission, TX 78572                             * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00484-CV
      Tr.Ct.No. P-34,953
      Style:    In Re Fred Adkins


              Enclosed please find the opinion issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Probate Court, Hidalgo County (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)